Order entered September 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00483-CV

                                CITY OF DALLAS, Appellant

                                               V.

                                  NANCY BEGGS, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-14997-M

                                           ORDER
       We GRANT appellee’s September 11, 2015 second unopposed motion for extension of

time to file brief and ORDER the brief be filed no later than October 14, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE